DETAILED ACTION
Election/Restrictions
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshinoya (US 9,809,186).
In re claim 9, Axle drive (1) for driving a motor vehicle axle, comprising a first drive uCnit and a second drive unit (2A, 2B); and an output axle (111A, 111B), wherein the first and second drive units (2A, 2B) being arranged in such a way that the overall center of gravity of the axle drive (1) is situated proximate a center of the output axle (111A, 111B) and/or an axis of rotation of a vehicle wheel of the motor vehicle axle driven by the final drive (1).
In re claim 14, Hoshinoya teaches the first and second drive units are arranged symmetrically about the center of the output axle (fig. 2)
In re claim 15, Hoshinoya teaches the first and second drive units (2) are each arranged equidistant from the output axle (6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshinoya, as applied above.
In re claim 12, the examiner takes official notice that it was known in the art for multiple electric machines which share a common transmission at the time of invention (see, e.g., US 2011/0232984, US 2011/0139522)
In re claim 13, in re claim 13, the examiner takes official notice that the use of countershaft transmissions and/or planetary transmission in common with electric machines was well known and conventional in the art at the time of invention [Wingdings font/0xE0] (see, e.g. US 2011/0232984, US 2011/0139522).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/           Primary Examiner, Art Unit 3614